DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 77, 80, 82-85,  and 87-96  is/are rejected under 35 U.S.C. 103 as being unpatentable over “Fabrication of functionally graded aerogels, cellular aerogels and anisotropic ceramics” by Wingfield et al., (hereinafter “Wingfield”) in combination with US 7618608 to Keller et al., (hereinafter “Keller”) or US 5807607 to Smith et al., (hereinafter “Smith”).
Wingfield discloses a method for producing an aerogel, comprising: combining a silicon alkoxide (TEOS), an acrylate monomer (MMA), a silica derivatizer for derivatizing carrying apolymerizable moiety ( trimethoxysilylpropyl methacrylate, MTMS), a polymerization initiator, being a thermal initiator or a photoinitiator, a solvent (alcohol), and a base catalyst, as a composition; pouring the composition into a mold; allowing the composition to form a wet gel by way of hydrolysis of the alkoxide and condensation of the hydrolyzed alkoxide, the gelation being catalysed by the catalyst; exposing the wet gel to visible light sufficient intensity to catalyze cross-linking of the wet gel by the polymerization initiator.  See experimental section of the reference. 
The reaction components are provided in two solutions corresponding to solutions of claim 80. 
The light stimulus is sourced from an array of light-emitting diodes of the claimed intensity.  In the alternative, the intensity would  have been obvious to modify to achieve an optimum catalyzed crosslinking.
The aerogels were further subjected to a heat treatment  at the temperatures above 400 C. 
	While not addressing transparency of such heat treated aerogels, as evident from the instant application, heat treatments results in increased transparency, thus it is reasonably expected that expected that heat aerogels of Wingfield that are treated at high temperatures would exhibit improved transparence as compared to the aerogel without a post heat treatment.  The burden is shifted to the applicants to provide factual evidence to the contrary. 
As appears from the figures 1-3, the aerogel thickness correspond to the claimed.  In the alternative, increasing /decreasing the dimensions of the aerogel (by pouring mixtures in differ sized molds would have been obvious to obtain aerogels of desired dimension and would constitute a mere change in size which is prima facie obvious.  Similarly, compressing the aerogels in any direction is considered to be a mere change in size and/or pore shape, which is also prima facie obvious to obtain aerogels with desired size/pore orientation/size.
Wingfield discloses drying the aerogels by supercritical drying process.  However, freeze drying crosslinked alkoxide based aerogels is well known in the art as evident, for example, from Keller, col.6, lines 15-28, or   Smith, col. 20, lines 53-68, which also discloses that freezing rates should be very fast to avoid formation of large crystals, further making the claimed freezing rates obvious. 
Therefore, it would have been obvious to use freeze drying step in the process of Wingfield as a known functional equivalent of supercritical drying of aerogels with reasonable expectation of success.


Claim(s)   81, 86 s/are rejected under 35 U.S.C. 103 as being unpatentable over Wingfield in combination with Keller or Smith and further in combination with US PAGPub 2005/0192366 to Ou et al., (hereinafter “Ou”).
The disclosures of Wingfield, Keller and Smith are discussed above.
Wingfield only discloses ne type of alcohol solvent.  However, as evident from Ou [0101, 105] any C1-C6 alcohols may be used as functional equivalents in the polymerization reaction of compositions similar to the compositions disclosed in Wingfield.    Thus use of the claimed t-butyl alcohol would have been obvious from the small genus of C1-C6 alcohols and its use as a solvents in compositions of Wingfield would have been obvious as functional equivalent of the solvent disclosed in Wingfield. 
Also Ou discloses that in such polymerization reactions using similar polymerizable components it is known to use the polymerization initiator which is a thermal initiator stimulated by heat.  See [0101], illustrative examples.
Thus use of a thermal for polymerizing MTMS would have been obvious as a known initiator for such compounds with reasonable expectation of success. 
Allowable Subject Matter
Claims 78-79  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While, as discussed above, the prior art of record fairly suggest the claimed process as claimed in claims rejected above, the prior art of record does not suggest a step of removing solvents prior to the exposing step, wherein said removing solvent steps increases transparency of the aerogel compared to process where removing solvents is not performed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ